NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1492-18T4

JOSE G. RAMOS,

         Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

         Respondent.


                   Submitted March 17, 2020 – Decided March 27, 2020

                   Before Judges Fisher and Rose.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Jose Ramos, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa Dutton Schaffer, Assistant
                   Attorney General, of counsel; Niccole L. Sandora,
                   Deputy Attorney General, on the brief).

PER CURIAM
      Jose Ramos, an inmate at New Jersey State Prison, appeals a final agency

decision of the Department of Corrections (DOC), declining to amend the

security alert section of the agency's internal classification document. We

affirm.

      According to the record before the DOC, Ramos is serving a life sentence

for murder and other offenses, including endangering the welfare of a child,

N.J.S.A. 2C:24-4(a)(2).1 That subsection pertains to the non-sexual abuse of a

child. Consistent with those convictions, the security alert section of the DOC's

face sheet report issued for Ramos indicates he has a child abuse history.

      Ramos petitioned DOC's classification department, seeking removal of

the child abuse designation. Acknowledging it was "not an obvious error,"

Ramos instead claimed the designation implied he was a "'[c]hild [m]olester'

. . . causing unwarranted damage to [his] character and reputation." Ramos also

contended the designation will affect his eligibility for reduced custody status.

The DOC declined Ramos' request, responding that "[c]hild [a]buse is not the

same as [a] sex offense." This appeal followed.



1
   N.J.S.A. 2C:24-4(a) contains two subsections. Subsection (1) proscribes
"sexual conduct" with a child that "would impair or debauch the morals of the
child"; subsection (2) prohibits "harm that would make the child an abused or
neglected child as defined in [Title Nine]."
                                                                         A-1492-18T4
                                       2
      On appeal, Ramos argues the DOC should amend the face sheet to remove

the child abuse reference or include terminology that his endangering conviction

was "non-sexual." He raises the following points for our consideration:

            POINT I

            THE [DOC] IS IN ERROR BY HAVING ALLOWED
            THE PHRASING [SIC] "CHILD ABUSE" TO BE
            CITED ON [RAMOS'] FACE SHEET IN THE ALERT
            SECTION    CONFLICTING    WITH   [RAMOS']
            CONVICTION AND SENTENCE.

            POINT II

            MISUSE OF THE . . . N.J.S.A. 2C:24-4(a)(2)
            TERMINOLOGY "SEXUAL CONDUCT" [SIC]
            COMPONENT SHOULD NOT BE USED IN THE
            ALERT SECTION OF [RAMOS'] FACE SHEET.
            (Not Raised Below)

      We have considered these contentions in light of the record and applicable

legal principles, and conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). Pursuant to our limited

standard of review, In re Stallworth, 208 N.J. 182, 194 (2011), we affirm the

DOC's decision, which "is supported by sufficient credible evidence on the

record as a whole." R. 2:11-3(e)(1)(D).

      We simply note the decision to issue security alerts for inmates convicted

of child abuse is a proper exercise of the DOC's authority to make decisions


                                                                        A-1492-18T4
                                       3
related to day-to-day security.    See N.J.A.C. 10A:1-1.1.      Ramos has not

overcome the "strong presumption of reasonableness" accorded to the agency's

exercise of its statutorily delegated responsibilities. Newark v. Natural Res.

Council, Dep't Envtl. Prot., 82 N.J. 530, 539 (1980). We clearly defer to the

expertise of the DOC, see In re Herrmann, 192 N.J. 19, 28 (2007), particularly

respecting the necessity of maintaining the security of a prison. We conclude

the DOC's designation was consistent with Ramos' convictions and, as such, the

agency's decision was not arbitrary, capricious, or unreasonable. Jenkins v. N.J.

Dep't of Corr., 412 N.J. Super. 243, 259 (App. Div. 2010).

      Affirmed.




                                                                        A-1492-18T4
                                       4